Order entered July 1, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00528-CV

                               LINDA FITZERMAN, Appellant

                                                V.

                           CLASSIC AMERICANA, LLC, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-12166

                                            ORDER
       On May 26, 2015 this court entered an order stating that this case is appropriate for

mediation and appointing the Honorable Mark Whittington as the mediator. That order required

the parties to file any objections within 10 days from the date of the order. No objections to the

order were filed.


       The Order, among other things, stated that mediation was mandatory and stated “failure

of refusal to attend the mediation as scheduled may result in the imposition of sanctions, as

permitted by law.” The court has been advised by June 25, 2015, letter from the mediator, that,

“Despite our best efforts, we were unable to get the parties to agree to mediation.”
       The parties are ordered to file with the court an explanation of the status of the mediation

within 10 days of the date of this order. Failure to timely file the explanation may result in

sanctions in the addition to sanctions for failure to comply with the May 26, 2015 Order.


                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE